The defendants were indicted under sec. 2715 of The Code. Upon motion of defendant's counsel, the Court quashed the bill of indictment and the State appealed. *Page 426 
The statute is as follows: "Any person who shall discharge from employment, withdraw patronage from, or otherwise injure, threaten, oppress or attempt to intimidate any qualified voters of the State, because of the vote such voter may or may not have cast in any election, shall be guilty of a misdemeanor."
The indictment charges the defendants with having injured, threatened, oppressed and attempted to intimidate the prosecutor, a duly qualified voter, by expelling him from the church of which he and they were members, on account of his having voted the Democratic ticket at the election held in August, 1900.
The statute being penal, must be construed strictly, not by implication or otherwise than by its strict words and plain signification.
The object of the statute is to secure to the voter the (577)  exercise of the elective franchise free from pecuniary loss, personal injury or physical restraint — neither element of which is embraced in his expulsion from the church. The injury or oppression, if any, done to the voter, was not of a physical nature. While he may have felt mortified or humiliated in being excluded from the fellowship of his associates in the exercise of the rites of that body of Christian believers, hold the same creed and acknowledging the same ecclesiastical authority, and to that extent injured and oppressed, yet he suffered no loss of property or gain; nor was he in any way restrained of his liberty or otherwise controlled in the exercise of his personal conduct.
CLARK, C. J., concurring. If the expulsion is damnum, it is absqueinjuria and does not come within the statute.
No error.